DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannegan (US 9416620).
With regards to claims 1, 16 and 17, Hannegan discloses a method and an apparatus for generating vibration in a downhole tubular, comprising: a pulse valve (87) that is configured to open and close intermittently (col. 20:25-42), so as to intermittently vary pressure (75) of a fluid that flows into the downhole tubular (25) and thereby generate vibration in the downhole tubular.  Hannegan shows all the limitation of the present invention except, it doesn’t explicitly disclose what the driver of the pulse valve (87) is.  In a separate valve (72v), the driver (78) coupled to the valve (72v) and configured to open and close the valve, is powered by a source of energy that is not in fluid communication with the downhole tubular (77, col. 18:19-29).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the driver of one valve (72v) controlled by the PLC (70) of Hannegan on another valve (87) controlled by the PLC (70) within Hannegan.  This would be done to allow for reliable control of the valve.
With regards to claim 2, Hannegan discloses the pulse valve (87) is positioned at a top surface of a well, and wherein the downhole tubular (25) is configured to be deployed into the well.
With regards to claim 3, Hannegan discloses a pump (86) in fluid communication with the pulse valve, so as to provide pressurized fluid thereto and into the downhole tubular.
With regards to claim 4, Hannegan discloses the pump is configured to provide a generally constant flow (55) of fluid to the pulse valve.
With regards to claim 5, Hannegan discloses the driver (78) comprises an electric motor (col. 18:19-29), and wherein the source of energy comprises a generator (77), a power grid, or both.
With regards to claim 18, Hannegan discloses adjusting a speed of the driver so as to change a frequency of the intermittent opening and closing of the pulse valve (col. 20:40-42).
Allowable Subject Matter
Claims 6-15 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676